PER CURIAM.
A motion has been made in these proceedings to dismiss the petition for writ of certiorari because it is frivolous and presents only for the consideration of this Court questions which are moot and abstract. The petition for certiorari claims that the subject order of the full commission should be vacated because the commission erred in affirming the finding of the deputy commissioner (1) that the accident involved did' not arise out of and in the course of the employment and (2) that the employee was equitably estopped from the recovery of benefits. These are the only two grounds urged in the petition for certiorari. A review of the deputy’s order discloses that he denied the claim for compensation benefits not only on the grounds, that the accident did not arise out of and in the course of employment and that the employee was equitably estopped but, in addition, that:
“8. Even if it were to be assumed that the accident of January 20, 1961 was an accident arising out of and in the course of the employment, the undersigned Deputy is compelled to find, considering the many conflicts in the claimant’s testimony, the medical opinions, and the testimony adduced by the employer, that the employee suffered no disability which would entitle him to compensation payments as a result of the automobile accident. In other words, it is specifically found that the employee suffered no disability, on an earning capacity basis, as a result of the motor vehicle accident.”
It is, therefore, apparent that a decision by this Court on the questions presented in the petition for certiorari would not be determinative of the cause and would *477amount to no more than a determination of abstract questions of law haying no effect whatever upon the outcome of the litigation. The findings of the deputy above quoted were not questioned before the full commission and are not questioned in these proceedings and are binding upon the parties and no longer subject to review.
For the above reasons, the motion to dismiss the petition for certiorari is hereby granted.
It is so ordered.
ROBERTS, C. J., and DREW, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.